The defendant's counsel insisted that the action could not be maintained, first, because it was for the tort of an agent for which he held the principal not liable; second, because from the evidence in the case it did not fall within any of the acts of Assembly in this State, and could not be maintained as an action at common law.
But if the action could be maintained, he moved the court to charge the jury, as a rule of law, that the defendant was only liable to the *Page 186 
amount of the loss of time and expense in going to Prince Edward Court-House and back, and not for the residue of the trip, for which others were responsible.
Upon the first point the court charged that a principal was liable for the torts of an agent, while in his employment and doing his business. On the second, the court charged that, if the evidence was believed, the plaintiff had made out a cause of action; that it is a principle (242)  of law that when one person caused damage to another by an act which he had no right to do, he was responsible for the injury; and in this case the defendant had no right to carry off the slave of the plaintiff in the stage without her permission.
As to the damages, the court charged the jury that questions of damages were in most cases left to the jury, because no rule could be fixed on by which to measure them. The plaintiff had a right to expect full compensation for the injury caused by the wrongful acts of the defendant, and to be placed in the same situation, as nearly as could be, as if the defendant had not interfered; that where there were circumstances of aggravation, juries were authorized to go further and give vindictive damages; but in this case the plaintiff did not insist on vindictive damages, for it was not alleged that the defendant had acted wrongfully, knowingly and willfully; that the fact, supposing it to be so, that the stage owners from Prince Edward Court-House to Baltimore were liable to the plaintiff's action, should not affect the amount of damages; for where there were two wrongdoers, the person injured had a right to his election, and to make either pay all the damages that would properly be considered the consequence of his act.
There was a verdict for the plaintiff. Damages $235. A motion was made for a new trial and overruled; a judgment for the plaintiff, and an appeal by the defendant to the Supreme Court.
The defendant's counsel insisted in the Superior Court that the plaintiff could not recover, because the action was for the tort
of an agent, for which, he insisted, the principal was not liable. We are of opinion that the judge correctly overruled this objection. It is true that the master is not liable for an actual trespass which his servant may commit, without his previous command or subsequent assent,  McManners v. Cricket, 1 East, 107; but a master is liable in (243)  an action on the case for the tortious acts, negligence, or unskillfulness of a servant, acting in the prosecution of his service, or in the exercise of the authority he has given him, though not under his immediate direction. 8 Durn.  East, 188; 1 Ld. Ray., *Page 187 
264; Croft v. Allison, Barn.  Ald., 590; Paley on Agency, 295 (2 Amer. Ed.); Bush v. Steenman, 1 Bos.  Pul., 404. The declaration states that the defendant did wrongfully and negligently permit the plaintiff's slave (without the assent of the plaintiff) to enter his stage (in which he carried passengers for a reward), and did carelessly and improperly transport the said slave from the county of Cabarrus to parts beyond the limits of this State; in consequence whereof the plaintiff sustained damages, etc. The evidence was, that the defendant's drivers and stage agents were guilty of gross negligence in taking the slave past Salisbury (where her pretended pass was at an end), and permitting her to travel on in defendant's stages to the State of Virginia. We think that the defendant was liable at common law to an action for the injury.
Secondly, it was contended that if the plaintiff could recover in this action, then the defendant should not be liable for all the damages she had sustained, in time lost and expenses incurred in sending an agent to Baltimore for the slave, as the slave left the defendant's line at Prince Edward, in Virginia, and then entered on a different line, which conveyed her to Baltimore; and that the plaintiff could recover damages of the owner of the last line. On this point the judge charged the jury that the plaintiff had a right to expect full compensation for all the injury sustained by the wrongful acts of the defendant's servants in doing his business, and to be placed in the same situation as she would have been in if the defendant's agent had not interfered; that the plaintiff had a right to recover all such damages as could properly be considered the consequence of the act of the defendant's agents while in his service. We see nothing erroneous in this charge; for the jury might fairly consider that the first wrongful act done by the defendant's servants was the substantial cause of all the injury the plaintiff had sustained.
PER CURIAM.                                             No error.
Cited: Stewart v. Lumber Co., 146 N.C. 88.
(244)